The respondent was indicted for a single sale of intoxicating liquors. After conviction and before judgment his attorney moved in arrest of judgment, which motion was denied and exceptions taken and allowed. The presiding Justice on motion of the county attorney certified that the exceptions were frivolous and the same were thereupon transmitted to the Chief Justice under Sec. 55, Chap. 82, R. S.
The exceptions are clearly without merit. The ground urged in support of the motion in arrest is that the indictment is duplicitous, but the indictment is substantially in the form provided in Chapter 127, R. S., and the one in general use and is not open to the objection urged. Exceptions overruled. Judgment for the State.